Pictures of the body of the deceased were in evidence, showing the location of the wound in the arm. It is my opinion, from what the pictures and other evidence showed, that if the defendant shot the deceased he would have had to be in a position lower than the position of the deceased on the bed. In order for him to have been in this position, it would have been necessary that he be either on his knees or in a reclining position. I do not think that the evidence in this case was sufficient to remove every reasonable hypothesis other than the guilt of the accused. I therefore dissent. *Page 524